UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE SIX-MONTH PERIODS ENDED JUNE 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of June 30 , 2017 and 2016 , the related consolidated statements of comprehensive income for the three-month and six-month periods ended June 30, 2017 and 2016 and consolidated statements of changes in equity and cash flows for the six-month periods ended June 30, 2017 and 2016 . These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$7,275 million and NT$6,367 million, which represented 1.89% and 1.73% of the total consolidated assets as of June 30, 2017 and 2016, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$(15) million, NT$54 million, NT$(41) million and NT$72 million, which represented (0.69)%, 2.97%, (1.30)% and 3.95% of the consolidated income from continuing operations before income tax for the three-month and six-month periods ended June 30, 2017 and 2016, respectively, and the related shares of other comprehensive income from the associates and joint ventures in the amount of NT$620 million, NT$(304) million, NT$1,140 million and NT$53 million, which represented 21.56%, (50.52)%, 82.94% and 54.53% of the consolidated total comprehensive income for the three-month and six-month periods ended June 30, 2017 and 2016, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed and become effective by Financial Supervisory Commission of the Republic of China. /s/
